Exhibit 10.1


Signet Jewelers Limited
Amended and Restated 2018 Omnibus Incentive Plan
Article 1.
Establishment & Purpose

1.1    Establishment. Signet Jewelers Limited, an exempted company registered in
Bermuda hereby establishes the 2018 Signet Jewelers Limited Omnibus Incentive
Plan (hereinafter referred to as the “Plan”) as set forth in this document. The
2009 Signet Jewelers Limited Omnibus Incentive Plan (the “2009 Plan”) shall
continue in effect and unchanged with respect to awards outstanding under such
plan but no further awards shall be granted thereunder as of the Effective Date,
and any Shares available under the 2009 Plan will not be available for Awards
under the Plan or otherwise.
1.2    Purpose of the Plan. The purpose of this Plan is to attract, retain and
motivate officers, employees, non-employee directors, consultants and other
personal service providers providing services to the Company, any of its
Subsidiaries, or Affiliates and to promote the success of the Company’s business
by providing the participants of the Plan with appropriate incentives.
Article 2.
Definitions

Whenever capitalized in the Plan, the following terms shall have the meanings
set forth below.
2.1    “Affiliate” means any entity that the Company, either directly or
indirectly, is in common control with, is controlled by or controls, or any
entity that the Company has a substantial direct or indirect equity interest in,
as determined by the Board.
2.2    “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Share-Based Award or Cash Award that is granted
under the Plan.
2.3    “Award Agreement” means either (a) a written or electronic agreement
entered into by the Company and a Participant setting forth the terms and
provisions applicable to an Award granted under this Plan, or (b) a written or
electronic statement issued by the Company, a Subsidiary, or Affiliate to a
Participant describing the terms and conditions of the actual grant of such
Award.
2.4    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
2.5    “Board” means the Board of Directors of the Company.
2.6    “Cash Award” means an Award denominated in cash granted from time to time
under Article 11 of the Plan.
2.7    “Change of Control” unless otherwise specified in the Award Agreement,
means the occurrence of any of the following events:
(a)Any Person becomes the Beneficial Owner, directly or indirectly, of more than
fifty percent (50%) of the combined voting power of the then outstanding voting
shares of the Company entitled to vote generally in the election of its
directors (the “Outstanding Company Voting Securities”) including by way of
merger, amalgamation, consolidation or otherwise; provided, however, that for
purposes of this definition, the following acquisitions shall not be taken into
account in determining whether a Change of Control has occurred: (i) any
acquisition of voting shares of the Company directly from the Company or (ii)
any acquisition by the Company or any of its Subsidiaries of Outstanding Company
Voting Securities, including an acquisition by any employee benefit plan or
related trust sponsored or maintained by the Company, or any of its
Subsidiaries;
(b)The following individuals (the “Incumbent Directors”) cease for any reason to
constitute a majority of the number of directors then serving on the Board:
individuals who, on the Effective Date, constitute the Board and any new
director whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
a majority of the directors then still in office who either were directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended (other than such new director whose
initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent or proxy
solicitation, relating to the election of directors of the Company by or on
behalf of a Person other than the Board);
Consummation of a reorganization, merger, amalgamation or consolidation
involving the Company or a sale or other disposition of all or substantially all
of the assets of the Company (a “Business Combination”), unless, following such
Business Combination: (i) individuals and entities that were the Beneficial
Owners of Outstanding Company Voting Securities immediately prior to such
Business Combination are the Beneficial



--------------------------------------------------------------------------------





Owners, directly or indirectly, of more than fifty percent (50%) of the combined
voting power of the outstanding voting securities entitled to vote generally in
the election of directors (or election of members of a comparable governing
body) of the entity resulting from the Business Combination (including, without
limitation, an entity which as a result of such transaction owns all or
substantially all of the voting power of the outstanding voting securities
entitled to vote generally in the election of directors or all or substantially
all of the Company’s assets either directly or through one or more Subsidiaries)
(the “Successor Entity”) in substantially the same proportions as their
ownership immediately prior to such Business Combination and (ii) at least a
majority of the members of the board of directors (or comparable governing body)
of the Successor Entity immediately following the Business Combination were
Incumbent Directors (including persons deemed to be Incumbent Directors) at the
time of the execution of the initial agreement providing for such Business
Combination.
Notwithstanding the foregoing, solely for purposes of determining the timing of
payment or timing of distribution for purposes of an Award that constitutes
“nonqualified deferred compensation” within the meaning of Section 409A, a
Change of Control shall not be deemed to have occurred unless the events that
have occurred will also constitute a “change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation,” of the Company under Section 409A, or any
successor provision.
2.8    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time.
2.9    “Committee” means (i) the Compensation Committee of the Board or a
subcommittee of the Compensation Committee of the Board, (ii) such other
committee designated by the Board to administer this Plan or (iii) the Board.
2.10    “Company” means Signet Jewelers Limited, registered in Bermuda no.
42069, and any successor thereto.
2.11    “Effective Date” means the date set forth in Section 16.18.
2.12    “Eligible Person” means any person who is an Employee, Non-Employee
Director, consultant or other personal service provider of the Company or any of
its Subsidiaries or Affiliates.
2.13    “Employee” means an officer or other employee of the Company, a
Subsidiary or Affiliate, including a member of the Board who is an employee of
the Company, a Subsidiary or Affiliate.
2.14    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
2.15    “Fair Market Value” means, as of any date, the per Share value
determined as follows, in accordance with the applicable provisions of Section
409A of the Code to the extent required for setting the Option Price or grant
price:
(a)    The closing price on the New York Stock Exchange or other recognized
stock exchange or any established over-the-counter trading system on which
dealings take place or if such date is not a trading day, the first trading day
immediately preceding such date or such other method based on actual
transactions in such Shares as reported by such market, as determined by the
Committee; or
(b)    In the absence of an established market for the Shares of the type
described above, the per Share Fair Market Value thereof shall be determined by
the Committee in good faith.
2.16    “Incentive Stock Option” means an Option intended to meet the
requirements of an incentive stock option as defined in Section 422 of the Code
and designated as an Incentive Stock Option.
2.17    “New York Stock Exchange” means the New York Stock Exchange or any
successor body carrying on the business of the New York Stock Exchange.
2.18    “Non-Employee Director” means a person defined in Rule 16b-3(b)(3)
promulgated by the Securities and Exchange Commission under the Exchange Act, or
any successor definition adopted by the Securities and Exchange Commission.
2.19    “Nonqualified Stock Option” means an Option that is not an Incentive
Stock Option.
2.20    “Other Share-Based Award” means any right granted under Article 10 of
the Plan.
2.21    “Option” means any stock option granted from time to time under Article
6 of the Plan.
2.22    “Option Price” means the purchase price per Share subject to an Option,
as determined pursuant to Section 6.2 of the Plan.
2.23    “Participant” means any Eligible Person (or any permitted holder under
Section 16.5) who holds an outstanding Award under the Plan.
2.24    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.





--------------------------------------------------------------------------------




2.25    “Plan” means the Signet Jewelers Limited 2018 Omnibus Incentive Plan, as
set forth herein, as may be amended from time to time and includes any sub-plan
or appendix that may be created and approved by the Board.
2.26    “Plan Year” means the applicable fiscal year of the Company.
2.27    “Restricted Stock” means Shares granted from time to time under Article
8 of the Plan.
2.28    “Restriction Period” means the period during which Restricted Stock
awarded under Article 8 of the Plan is subject to forfeiture.
2.29    “Service” means a Participant’s employment with the Company or any
Subsidiary or Affiliate or a Participant’s service as a Non-Employee Director,
consultant or other service provider with the Company or any Subsidiary or
Affiliate, as applicable.
2.30    “Share” means a common share of the Company, par value $0.18 per share,
or such other class or kind of shares or other securities resulting from the
application of Section 13.1.
2.31    “Stock Appreciation Right” means any right granted from time to time
under Article 7 of the Plan.
2.32    “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company (or any parent of the
Company) if each of the corporations, other than the last corporation in each
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
Article 1.
Administration

3.1    Committee Members. The Plan shall be administered by a Committee
comprised of no fewer than two members of the Board. To the extent determined by
the Board, each member shall be (i) a Non-Employee Director and (ii) an
“independent director” within the meaning of the listing requirements of any
exchange or trading system on which the Company is listed. Notwithstanding the
foregoing, the mere fact that a Committee member shall fail to qualify under any
of the foregoing requirements shall not invalidate any Award made by the
Committee which Award is otherwise validly made under the Plan. Neither the
Company nor any member of the Committee shall be liable for any action or
determination made in good faith by the Committee with respect to the Plan or
any Award thereunder.
3.2    Authority of the Committee. The Committee shall have all powers and
discretion necessary or appropriate to administer the Plan and to control its
operation, including, but not limited to, the power to (i) determine the
Eligible Persons to whom Awards shall be granted under the Plan, (ii) prescribe
the restrictions, terms and conditions of all Awards, (iii) interpret the Plan
and terms of the Awards, (iv) adopt rules for the administration, interpretation
and application of the Plan as are consistent therewith, and interpret, amend or
revoke any such rules, (v) make all determinations with respect to a
Participant’s Service and the termination of such Service for purposes of any
Award, (vi) correct any defect(s) or omission(s) or reconcile any ambiguity(ies)
or inconsistency(ies) in the Plan or any Award thereunder, (vii) make all
determinations it deems advisable for the administration of the Plan, (viii)
decide all disputes arising in connection with the Plan and to otherwise
supervise the administration of the Plan, (ix) subject to the terms of the Plan,
amend the terms of an Award, (x) accelerate the vesting or, to the extent
applicable, exercisability of any Award at any time (including, but not limited
to, upon a Change of Control or upon termination of Service under certain
circumstances, as set forth in the Award Agreement or otherwise), and (xi) adopt
such procedures, modifications or subplans as are necessary or appropriate to
permit participation in the Plan by Eligible Persons who are foreign nationals
or employed outside of the United States. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
Participants and Eligible Persons, whether or not such persons are similarly
situated. The Committee shall, in its discretion, consider such factors as it
deems relevant in making its interpretations, determinations and actions under
the Plan including, without limitation, the recommendations or advice of any
officer or employee of the Company or board of directors of a Subsidiary or such
attorneys, consultants, accountants or other advisors as it may select. All
interpretations, determinations, and actions by the Committee shall be final,
conclusive, and binding upon all parties.
3.3    Delegation. The Committee shall have the right, from time to time, to
delegate in writing to one or more officers of the Company or a Subsidiary the
authority of the Committee to grant and determine the terms and conditions of
Awards granted under the Plan, subject to the requirements of the provisions of
the Companies Act 1981, as amended of Bermuda and the bye-laws of the Company
(or any successor provision) or such other limitations as the Committee shall
determine. In no event shall any such delegation of authority be permitted with
respect to Awards granted to any member of the Board or to any Eligible Person
who is subject to Rule 16b-3 under the Exchange Act. The Committee shall also be
permitted to delegate, to any appropriate officer or employee of the Company or
a Subsidiary, responsibility for performing certain ministerial functions under
the Plan. In the event that the Committee’s authority is delegated to officers
or employees in accordance with the foregoing, all provisions of the Plan
relating to the Committee shall be interpreted in a manner consistent with the
foregoing by treating any such reference as a reference to such officer or
employee for such purpose. Any action undertaken in accordance with the
Committee’s delegation





--------------------------------------------------------------------------------




of authority hereunder shall have the same force and effect as if such action
was undertaken directly by the Committee and shall be deemed for all purposes of
the Plan to have been taken by the Committee.
Article 2.
Eligibility and Participation

4.1    Eligibility. Participants will consist of such Eligible Persons as the
Committee in its sole discretion determines and whom the Committee may designate
from time to time to receive Awards. In selecting Eligible Persons to be
Participants, and in determining the type and amount of Awards to be granted
under the Plan, the Committee shall consider any and all factors that it deems
relevant or appropriate. Designation of a Participant in any year shall not
require the Committee to designate such person to receive an Award in any other
year or, once designated, to receive the same type or amount of Award as granted
to the Participant in any other year.
4.2    Type of Awards. Awards under the Plan may be granted in any one or a
combination of:
(a)Options, (b) Stock Appreciation Rights, (c) Restricted Stock, (d) Restricted
Stock Units, (e) Other Share-Based Awards and (f) Cash Awards. Awards granted
under the Plan shall be evidenced by Award Agreements (which need not be
identical) that provide additional terms and conditions associated with such
Awards, as determined by the Committee in its sole discretion; provided,
however, that in the event of any conflict between the provisions of the Plan
and any such Award Agreement, the provisions of the Plan shall prevail.
Article 3.
Shares Subject to the Plan and Maximum Awards

5.1    Number of Shares Available for Awards.
(a)General. Subject to adjustment as provided in Article 13 hereof, the maximum
number of Shares available for issuance to Participants pursuant to Awards under
the Plan shall be 6,075,000 Shares. The number of Shares available for granting
Incentive Stock Options under the Plan shall not exceed 6,075,000 Shares,
subject to Article 13 hereof. The Shares available for issuance under the Plan
may consist, in whole or in part, of authorized and unissued Shares or treasury
Shares.
(b)Share Replenishment. Any Shares delivered to the Company as part or full
satisfaction of the Option Price or grant price of an Option or Stock
Appreciation Right or to satisfy the withholding obligation with respect to an
Option or Stock Appreciation Right, shall not be available for future Awards
(such that, with respect to a Stock Appreciation Right that is settled in
Shares, the gross number of Shares pursuant to such Award shall not be available
for future Awards). Any Shares delivered to the Company as part or full
satisfaction of the purchase price of an Award, other than an Option or Stock
Appreciation Right, or to satisfy the withholding obligation with respect to an
Award, other than an Option or Stock Appreciation Right, shall again be
available for Awards. In the event that any outstanding Award expires, is
forfeited, cancelled or otherwise terminated without the issuance of Shares or
is otherwise settled for cash, the Shares subject to such Award, to the extent
of any such forfeiture, cancellation, expiration, termination or settlement for
cash, shall again be available for Awards. If the Committee authorizes the
assumption under this Plan, in connection with any merger, amalgamation,
consolidation, acquisition of property or stock, or reorganization, of awards
granted under another plan, such assumption shall not reduce the maximum number
of Shares available for issuance under this Plan. In the event that any
outstanding award under the 2009 Plan expires, is forfeited, cancelled or
otherwise terminated without the issuance of Shares or is otherwise settled for
cash, the Shares subject to such award, to the extent of any such forfeiture,
cancellation, expiration, termination or settlement for cash, shall be available
for Awards under the Plan.
(c)Minimum Vesting. The vesting period applicable to all Awards (or any portion
of an Award), other than Cash Awards, shall be no less than one year; provided
that up to 5% of Shares available for issuance to Participants pursuant to
Awards under the Plan may be granted without regard to any minimum vesting
period.
(d)Awards Granted to Non-Employee Directors. No Non-Employee Director of the
Company or a Subsidiary or Affiliate may be granted, during any Plan Year,
Awards having a fair value (determined on the date of grant) that, when added to
the cash compensation paid by the Company to the Non-Employee Director during
the same Plan Year, exceeds $1,500,000.
Article 4.
Stock Options

6.1    Grant of Options. The Committee is hereby authorized to grant Options to
Eligible Persons. Options may be granted to an Eligible Person to the extent the
Company is an “eligible issuer,” as defined in Section 409A, with respect to
such person. Options shall be evidenced by Award Agreements that shall conform
to the requirements of the Plan and may contain such other provisions as the
Committee shall determine. Options shall permit a Participant to purchase from
the Company a stated number of Shares at an Option Price established by the
Committee, subject to the terms and conditions described in this Article





--------------------------------------------------------------------------------




6 and to such additional terms and conditions, as established by the Committee,
in its sole discretion, that are consistent with the provisions of the Plan.
Options shall be designated as either Incentive Stock Options or Nonqualified
Stock Options.
6.2    Option Price. The Option Price shall be determined by the Committee at
the time of grant, but shall not be less than the Fair Market Value of a Share
on the date of grant.
6.3    Vesting and Exercisability of Options. The Committee shall, in its
discretion, prescribe in an Award Agreement the time or times at which or the
conditions upon which, an Option or portion thereof shall become vested and/or
exercisable, subject to Section 5.1(c). The requirements for vesting and
exercisability of an Option may be based on the continued Service of the
Participant for a specified time period (or periods), on the attainment of a
specified performance goal(s) and/or on such other terms and conditions as
approved by the Committee in its discretion.
6.4    Option Term. The Committee shall in its discretion prescribe in an Award
Agreement the period during which a vested Stock Option may be exercised;
provided, however, that the maximum term of a Stock Option shall be ten (10)
years from the date of grant. The Committee may provide that a Stock Option will
cease to be exercisable upon or at the end of a specified time period following
a termination of Service for any reason as set forth in the Award Agreement or
otherwise. Subject to Section 409A of the Code and the provisions of this
Article 6, the Committee may extend at any time the period in which a Stock
Option may be exercised.
6.5    Method of Exercise. Subject to such terms and conditions as specified in
an Award Agreement, an Option may be exercised for all, or any part, of the
Shares for which it is then exercisable at any time during the term thereof by
notice in the form required by the Company, together with payment of the
aggregate Option Price and applicable tax withholding, pursuant to Section 16.3
of the Plan. For purposes of this Article 6, the exercise date of an Option
shall be the later of the date a notice of exercise is received by the Company
and, if applicable, the date payment is received by the Company pursuant to
clauses (i), (ii), (iii), (iv) or (v) in the following sentence (including the
applicable tax withholding pursuant to Section 16.3 of the Plan). The aggregate
Option Price for the Shares as to which an Option is exercised shall be paid to
the Company in full at the time of exercise at the election of the Participant
(i) in cash or its equivalent (e.g., by cashier’s check), (ii) to the extent
permitted by the Committee, in Shares (whether or not previously owned by the
Participant) having a Fair Market Value equal to the aggregate Option Price for
the Shares being purchased and satisfying such other requirements as may be
imposed by the Committee, (iii) partly in cash and, to the extent permitted by
the Committee, partly in such Shares (as described in (ii) above), (iv) to the
extent permitted by the Committee, by reducing the number of Shares otherwise
deliverable upon the exercise of the Option by the number of Shares having a
Fair Market Value on the date of exercise equal to the Option Price or (v) if
there is a public market for the Shares at such time, subject to such
requirements as may be imposed by the Committee, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Option Price for the Shares being
purchased. The Committee may prescribe any other method of payment that it
determines to be consistent with applicable law and the purpose of the Plan.
6.6    Additional Rules for Incentive Stock Options.
(a)Eligibility. An Incentive Stock Option shall be interpreted to comply with
Section 422 of the Code and the Treasury Regulations thereunder. Incentive Stock
Options may only be granted to an Eligible Person who is considered an employee
for purposes of Treasury Regulation Section 1.421-1(h) with respect to the
Company or any Subsidiary that qualifies as a “subsidiary corporation” with
respect to the Company for purposes of Section 424(f) of the Code.
(b)Annual Limits. No Incentive Stock Option shall be granted to a Participant as
a result of which the aggregate Fair Market Value (determined as of the Date of
Grant) of the Shares with respect to which incentive stock options under
Section 422 of the Code are exercisable for the first time in any calendar year
under the Plan and any other stock option plans of the Company or any subsidiary
corporation under Section 424(f) of the Code, would exceed $100,000, determined
in accordance with Section 422(d) of the Code. This limitation shall be applied
by taking Options into account in the order in which granted. Any Option grant
that exceeds such limit shall be treated as a Nonqualified Stock Option.
(c)Additional Limitations. In the case of any Incentive Stock Option granted to
an Eligible Person who owns, either directly or indirectly (taking into account
the attribution rules contained in Section 424(d) of the Code), shares
possessing more than ten percent (10%) of the total combined voting power of all
classes of shares of the Company or any subsidiary corporation under Section
424(f) of the Code, the Option Price shall not be less than one hundred ten
percent (110%) of the Fair Market Value of a Share on the date of grant and the
maximum term shall be five (5) years.
(d)Termination of Service. An Award of an Incentive Stock Option may provide
that such Option may be exercised not later than (i) three (3) months following
termination of Service of the Participant with the Company and all subsidiary
corporations under Section 424(f) of the Code (other than as set forth in clause
(ii)





--------------------------------------------------------------------------------




of this Section 6.6(d)) or (ii) one year following termination of Service of the
Participant with the Company and all subsidiary corporations under Section
424(f) of the Code due to death or permanent and total disability within the
meaning of Section 22(e)(3) of the Code, in each case as and to the extent
determined by the Committee to comply with the requirements of Section 422 of
the Code.
(e)Other Terms and Conditions. Any Incentive Stock Option granted hereunder
shall contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as are deemed necessary or desirable by the Committee, which
terms, together with the terms of the Plan, shall be intended and interpreted to
cause such Incentive Stock Option to qualify as an “incentive stock option”
under Section 422 of the Code. An Option that is granted as an Incentive Stock
Option shall, to the extent it fails to qualify as an “incentive stock option”
under the Code, be treated as a Nonqualified Stock Option
(f)Disqualifying Dispositions. If Shares acquired by exercise of an Incentive
Stock Option are disposed of within two years following the date of grant or one
year following the transfer of such shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Company in
writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Company may reasonably require.
6.7    Repricing Prohibited. Subject to the adjustment provisions contained in
Section 13.1 hereof, without the prior approval of the Company’s shareholders,
neither the Committee nor the Board shall cancel an Option when the Option Price
per share exceeds the Fair Market Value of one Share in exchange for cash or
another Award (other than in connection with a Change of Control) or cause the
cancellation, substitution or amendment of an Option that would have the effect
of reducing the Option Price of such Option previously granted under the Plan or
otherwise approve any modification to such Option, that would be treated as a
“repricing” under the then applicable rules, regulations or listing requirements
adopted by the New York Stock Exchange or other principal exchange on which the
Shares are then listed
6.8    No Rights as Shareholder. The Participant shall not have any rights as a
shareholder with respect to the Shares underlying an Option until such time as
Shares are delivered to the Participant pursuant to the terms of the Award
Agreement. Dividends shall not be paid with respect to Shares subject to an
Option and dividend equivalent rights may not be granted with respect to Shares
subject to an Option.
Article 5.
Stock Appreciation Rights

7.1    Grant of Stock Appreciation Rights. The Committee is hereby authorized to
grant Stock Appreciation Rights to Eligible Persons, including a grant of Stock
Appreciation Rights in tandem with any Option at the same time such Option is
granted (a “Tandem SAR”). Stock Appreciation Rights shall be evidenced by Award
Agreements that shall conform to the requirements of the Plan and may contain
such other provisions as the Committee shall determine. Subject to the terms of
the Plan and any applicable Award Agreement, a Stock Appreciation Right granted
under the Plan shall confer on the Participant a right to receive, upon exercise
thereof, the excess of (a) the Fair Market Value of a specified number of Shares
on the date of exercise over (b) the grant price of the right as specified by
the Committee on the date of the grant. Such payment may be in the form of cash,
Share, other property or any combination thereof, as the Committee shall
determine in its sole discretion. Stock Appreciation Rights may be granted on a
basis that allows for the exercise of the right by the Participant or that
provides for the automatic payment of the right upon a specified date or event.
7.2    Grant Price of Stock Appreciation Rights. The grant price of a Stock
Appreciation Right shall be determined by the Committee at the time of grant,
but shall not be less than the Fair Market Value of a Share on the date of
grant.
7.3    Vesting of Stock Appreciation Rights. The Committee shall, in its
discretion, prescribe in an Award Agreement the time or times at which or the
conditions upon which, a Stock Appreciation or portion thereof shall become
vested and/or exercisable, subject to Section 5.1(c). The requirements for
vesting and exercisability of a Stock Appreciation Right may be based on the
continued Service of the Participant for a specified time period (or periods),
on the attainment of a specified performance goal(s) and/or on such other terms
and conditions as approved by the Committee in its discretion.
7.4    Stock Appreciation Right Term. The Committee shall in its discretion
prescribe in an Award Agreement the period during which a vested Stock
Appreciation Right may be exercised and the methods of exercise or settlement;
provided, however, that the maximum term of a Stock Appreciation Right shall be
ten (10 years). The Committee may impose such other conditions or restrictions
on the exercise of any Stock Appreciation Right as it may deem appropriate.
7.5    Tandem Stock Appreciation Rights and Options. A Tandem SAR shall be
exercisable only to the extent that the related Option is exercisable and shall
expire no later than the expiration of the related Option. Upon the exercise of
all or a portion of a Tandem SAR, a Participant shall be required to forfeit the
right to purchase an equivalent portion of the related Option (and, when a Share
is purchased under the related Option, the Participant shall be required to
forfeit an equivalent portion of the Stock Appreciation Right).





--------------------------------------------------------------------------------




7.6    Repricing Prohibited. Subject to the adjustment provisions contained in
Section 13.1 hereof, without the prior approval of the Company’s shareholders,
neither the Committee nor the Board shall cancel a Stock Appreciation Right when
the grant price per share exceeds the Fair Market Value of one Share in exchange
for cash or another Award (other than in connection with a Change of Control) or
cause the cancellation, substitution or amendment of a Stock Appreciation Right
that would have the effect of reducing the grant price of such a Stock
Appreciation Right previously granted under the Plan or otherwise approve any
modification to such Stock Appreciation Right that would be treated as a
“repricing” under the then applicable rules, regulations or listing requirements
adopted by the New York Stock Exchange or other principal exchange on which the
Shares are then listed.
7.7    No Rights as Shareholder. The Participant shall not have any rights as a
shareholder with respect to the Stock Appreciation Rights or Tandem SARs until
such time as Shares are delivered to the Participant pursuant to the terms of
the Award Agreement. Dividends shall not be paid with respect to a Stock
Appreciation Right or Tandem SAR and dividend equivalent rights may not be
granted with respect to a Stock Appreciation Right or Tandem SAR.
Article 6.
Restricted Stock

8.1    Grant of Restricted Stock. The Committee is hereby authorized to grant
Restricted Stock to Eligible Persons. An Award of Restricted Stock is a grant by
the Committee of a specified number of Shares to the Participant, which Shares
are subject to forfeiture upon the occurrence of specified events. The Committee
may require the payment by the Participant of a specified purchase price in
connection with any Award of Restricted Stock. Restricted Stock shall be
evidenced by an Award Agreement, which shall conform to the requirements of the
Plan and may contain such other provisions as the Committee shall determine.
8.2    Vesting of Restricted Stock Awards. The Committee shall, in its
discretion, prescribe in an Award Agreement the period(s) of restriction and the
performance, employment or other conditions (including the termination of a
Participant’s Service) under which the Restricted Stock may be forfeited to the
Company, subject to Section 5.1(c).
8.3    Terms of Restricted Stock Awards. Any Restricted Stock granted under the
Plan shall be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration or issuance of a share certificate or
certificates (in which case, the certificate(s) representing such Shares shall
be legended as to sale, transfer, assignment, pledge or other encumbrances
during the Restriction Period and deposited by the Participant, together with a
stock power endorsed in blank, with the Company, to be held in escrow during the
Restriction Period). At the end of the Restriction Period, the restrictions
imposed hereunder and under the Award Agreement shall lapse with respect to the
number of Shares of Restricted Stock as determined by the Committee, and the
legend shall be removed and such number of Shares delivered to the Participant
(or, where appropriate, the Participant’s legal representative).
8.4    Voting and Dividend Rights. The Committee shall determine and set forth
in a Participant’s Award Agreement whether or not a Participant holding
Restricted Stock granted hereunder shall have the right to exercise voting
rights with respect to the Restricted Stock during the Restriction Period (the
Committee may require a Participant to grant an irrevocable proxy and power of
substitution) and have the right to receive dividends on the Restricted Stock
during the Restriction Period (and, if so, on what terms); provided that if a
Participant has the right to receive dividends paid with respect to Restricted
Stock, such dividends shall be subject to the same vesting terms as the related
Restricted Stock.
8.5    Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code concerning Restricted Stock, the Participant shall be
required to file promptly a copy of such election with the Company.
Article 7.
Restricted Stock Units

9.1    Grant of Restricted Stock Units. The Committee is hereby authorized to
grant Restricted Stock Units to Eligible Persons. Restricted Stock Units
represent the right to receive Shares or cash, or a combination thereof, at a
specified date in the future. Restricted Stock Units shall be subject to such
restrictions and conditions as the Committee shall determine. Restricted Stock
Units shall be evidenced by Award Agreements that shall conform to the
requirements of the Plan and may contain such other provisions as the Committee
shall determine.
9.2    Vesting of Restricted Stock Units. The Committee shall, in its
discretion, prescribe in an award agreement the vesting requirements with
respect to Restricted Stock Units, subject to Section 5.1(c). The requirements
for vesting of a Restricted Stock Unit may be based on the continued Service of
the Participant for a specified time period (or periods) and/or on such other
terms and conditions as approved by the Committee (including performance
goal(s)).
9.3    Payment of Restricted Stock Units. Restricted Stock Units shall become
payable to a Participant at the time or times determined by the Committee and
set forth in the Award Agreement, which may be upon or following the vesting of
the Award. Payment of a Restricted Stock Unit may be made, as approved by the
Committee and set forth in the Award Agreement, in cash or in Shares or in a
combination thereof. Any cash payment for or in respect of a Restricted Stock
Unit shall be made based upon the Fair Market Value of a Share on the payment
date.





--------------------------------------------------------------------------------




9.4    Dividend Equivalent Rights. Dividends shall not be paid with respect to
Restricted Stock Units. Dividend equivalent rights may be granted with respect
to the Shares subject to Restricted Stock Units to the extent permitted by the
Committee and set forth in the applicable Award Agreement; provided that any
dividend equivalent rights granted shall be subject to the same vesting terms as
the related Restricted Stock Units.
9.5    No Rights as Shareholder. The Participant shall not have any rights as a
shareholder with respect to the Shares subject to a Restricted Stock Unit until
such time as Shares are delivered to the Participant pursuant to the terms of
the Award Agreement
Article 8.
Other Share-Based Awards

The Committee is hereby authorized, in its discretion, to grant Awards of Shares
and Awards that are valued, in whole or in part, by reference to, or are
otherwise based on the Fair Market Value of, Shares (the “Other Share-Based
Awards”), including without limitation, phantom awards, to Eligible Persons.
Other Share-Based Awards shall be evidenced by Award Agreements that shall
conform to the requirements of the Plan and may contain such other provisions as
the Committee shall determine. The Committee shall determine and set forth in a
Participant’s Award Agreement whether or not a Participant holding an Other
Share-Based Award granted hereunder shall have the right to receive dividends or
dividend equivalents with respect to Shares underlying the Other Share-Based
Award (and, if so, on what terms); provided that if a Participant has the right
to receive dividends or dividend equivalents, such rights shall be subject to
the same vesting terms as the related Other Share-Based Award. Such Other
Share-Based Awards shall be in such form, and dependent on such conditions, as
the Committee shall determine, including, without limitation, the right to
receive one or more Shares (or the equivalent cash value of such Shares) upon
the completion of a specified period of Service, the occurrence of an event
and/or the attainment of performance objectives. Other Share-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine to whom and when
Other Share-Based Awards will be made, the number of Shares to be awarded under
(or otherwise related to) such Other Share-Based Awards, whether such Other
Share-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares, and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable), subject to
Section 5.1(c).
Article 9.
Cash Awards

11.1    Grant of Cash Awards. The committee is hereby authorized to grant Cash
Awards to Eligible Persons. Each Cash Award shall be denominated in cash and
shall be evidenced by an Award Agreement that shall conform to the requirements
of the Plan and may contain such other provisions as the Committee may
determine. The Committee may accelerate the vesting of a Cash Award upon a
Change of Control or termination of Service under certain circumstances, as set
forth in the applicable Award Agreement.
11.2    Payment. Payment amounts may be based on the attainment of specified
levels of the performance goals, including, if applicable, specified threshold,
target and maximum performance levels, and performance falling between such
levels. The requirements for payment may be also based upon the continued
Service of the Participant with the Company or a Subsidiary or Affiliate during
a specified period and on such other conditions as determined by the Committee
and set forth in the applicable Award Agreement.
Article 10.
Compliance with Section 409A of the Code and Section 457A of the Code

12.1    General. The Company intends that any Awards be structured in compliance
with, or to satisfy an exemption from, Section 409A of the Code (“Section
409A”), such that there are no adverse tax consequences, interest, or penalties
as a result of the Awards. Notwithstanding the Company’s intention, in the event
any Award is or may be subject to the taxes and penalties under Section 409A,
the Committee may, in its sole discretion and without a Participant’s prior
consent, amend the Plan and/or Awards, adopt policies and procedures, or take
any other actions (including amendments, policies, procedures and actions with
retroactive effect) as are necessary or appropriate to (a) exempt the Plan
and/or any Award from the application of Section 409A, (b) preserve the intended
tax treatment of any such Award, or (c) comply with the requirements of Section
409A, including without limitation any such regulations guidance, compliance
programs and other interpretative authority that may be issued after the date of
the grant.
12.2    Payments to Specified Employees. Notwithstanding any contrary provision
in the Plan or Award Agreement, any payment(s) of nonqualified deferred
compensation (within the meaning of Section 409A) that are otherwise required to
be made under the Plan to a “specified employee” (as defined under Section 409A)
as a result of his or her separation from service (other than a payment that is
not subject to Section 409A) shall be delayed for the first six (6) months
following such separation from service (or, if earlier, the date of death of the
specified employee) and shall instead be paid (in a manner set forth in the
Award Agreement) on the payment date that immediately follows the end of such
six-month period or as soon as administratively practicable thereafter, and any
remaining payments shall be paid or provided in accordance with the normal
payment dates specified for them in the Plan or Award Agreement.





--------------------------------------------------------------------------------




12.3    Separation from Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of the Plan or any Award
Agreement providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under Section 409A upon or
following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A. For
purposes of any such provision of the Plan or any Award Agreement relating to
any such payments or benefits, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”
12.4    Section 457A. The Company intends that any Awards be structured in
compliance with, or to satisfy an exemption from, Section 457A of the Code
(“Section 457A”) and all regulations, guidance, compliance programs and other
interpretative authority thereunder, such that there are no adverse tax
consequences, interest, or penalties as a result of the payments.
Notwithstanding the Company’s intention, in the event any Award is subject to
Section 457A, the Committee may, in its sole discretion and without a
Participant’s prior consent, amend the Plan and/or Awards, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and actions with retroactive effect) as are necessary or appropriate
to (a) exempt the Plan and/or any Award from the application of Section 457A,
(b) preserve the intended tax treatment of any such Award, or (c) comply with
the requirements of Section 457A, including without limitation any such
regulations, guidance, compliance programs and other interpretative authority
that may be issued after the date of the grant.
Article 11.
Adjustments

13.1    Adjustments in Authorized Shares. In the event of any corporate event or
transaction involving the Company, a Subsidiary and/or an Affiliate (including,
but not limited to, a change in the Shares of the Company or the capitalization
of the Company) such as a merger, amalgamation, consolidation, reorganization,
recapitalization, reclassification, separation, stock dividend, extraordinary
cash dividend, stock split, reverse stock split, split up, spin-off, combination
of Shares, exchange of Shares, dividend in kind, amalgamation, or other like
change in capital structure (other than normal cash dividends to shareholders of
the Company), or any similar corporate event or transaction, the Committee
shall, in the manner and to the extent it considers appropriate and equitable to
Participants and consistent with the terms of the Plan, cause an adjustment to
be made to (i) the maximum number and kind of Shares, units or other securities
or property that may be issued under the Plan or under particular forms of
Awards, (ii) the number and kind of Shares, units or other rights subject to
then outstanding Awards, (iii) the Option Price, grant price or purchase price
for each share or unit or other right subject to then outstanding Awards, (iv)
other value determinations applicable to the Plan and/or outstanding Awards, and
(v) any other terms of an Award that are affected by the event. Notwithstanding
the foregoing, in the case of Incentive Stock Options, any such adjustments
shall, to the extent practicable, be made in a manner consistent with the
requirements of Section 424(a) of the Code, unless otherwise determined by the
Committee.
13.2    Change of Control. Upon the occurrence of a Change of Control after the
Effective Date, unless otherwise specifically prohibited under applicable laws
or by the applicable rules and regulations of any governing governmental
agencies or national securities exchanges, or unless the Committee shall
determine otherwise in the Award Agreement, the Committee is authorized (but not
obligated) to make adjustments in the terms and conditions of outstanding
Awards, including without limitation the following (or any combination thereof):
(i) continuation or assumption of such outstanding Awards under the Plan by the
Company (if it is the surviving company or corporation) or by the surviving
company or corporation or its parent; (ii) substitution by the surviving company
or corporation or its parent of Awards with substantially the same terms for
such outstanding Awards; (iii) accelerated exercisability, vesting and/or lapse
of restrictions under outstanding Awards immediately prior to the occurrence of
such event; (iv) upon written notice, provide that any outstanding Awards must
be exercised, to the extent then exercisable, during a reasonable period of time
immediately prior to the scheduled consummation of the event, or such other
period as determined by the Committee (contingent upon the consummation of the
event), and at the end of such period, such Awards shall terminate to the extent
not so exercised within the relevant period; and (v) cancellation of all or any
portion of outstanding Awards for fair value (as determined in the sole
discretion of the Committee and which may be zero) which, in the case of Options
and Stock Appreciation Rights or similar Awards, may equal the excess, if any,
of the value of the consideration to be paid in the Change of Control
transaction to holders of the same number of Shares subject to such Awards (or,
if no such consideration is paid, Fair Market Value of the Shares subject to
such outstanding Awards or portion thereof being canceled) over the aggregate
Option Price or grant price, as applicable, with respect to such Awards or
portion thereof being canceled, or if no such excess, zero; provided further,
that if any payments or other consideration payable to holders of Shares are
deferred and/or contingent as a result of escrows, earn outs, holdbacks or any
other contingencies, payments under this provision may be made subject to the
same terms and conditions applicable to the holders of Shares generally in
connection with the Change of Control.





--------------------------------------------------------------------------------




Article 12.
Forfeiture Events

14.1    General. The Committee may specify in an Award Agreement at the time of
the Award that the Participant’s rights, payments and benefits with respect to
an Award are subject to reduction, cancellation, forfeiture or recoupment upon
the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, without limitation, termination of Service for Cause, violation of
material Company policies, breach of noncompetition, non-solicitation,
confidentiality or other restrictive covenants that may apply to the Participant
or other conduct by the Participant that is detrimental to the business or
reputation of the Company.
14.2     Termination for Cause.
(a)Treatment of Awards. Unless otherwise provided by the Committee and set forth
in an Award Agreement, if (i) a Participant’s Service with the Company or any
Subsidiary or Affiliate shall be terminated for Cause or (ii) after termination
of Service for any other reason, the Committee determines in its discretion
either that, (1) during the Participant’s period of Service, the Participant
engaged in an act which would have warranted termination of Service for Cause or
(2) after termination, the Participant engaged in conduct that violated any
continuing obligation or duty of the Participant in respect of the Company or
any Subsidiary or Affiliate, such Participant’s rights, payments and benefits
with respect to an Award shall be subject to cancellation, forfeiture and/or
recoupment. The Committee shall have the power to determine whether the
Participant has been terminated for Cause, the date upon which such termination
for Cause occurs, whether the Participant engaged in an act which would have
warranted termination of Service for Cause or engaged in conduct that violated
any continuing obligation or duty of the Participant in respect of the Company
or any Subsidiary or Affiliate. Any such determination shall be final,
conclusive and binding upon all Persons. In addition, if the Committee shall
reasonably determine that a Participant has committed or may have committed any
act which could constitute the basis for a termination of such Participant’s
Service for Cause or violates any continuing obligation or duty of the
Participant in respect of the Company or any Subsidiary or Affiliate, the
Committee may suspend the Participant’s rights to exercise any Stock Option or
Stock Appreciation Right, receive any payment or vest in any right with respect
to any Award pending a determination by the Committee of whether an act or
omission could constitute the basis for a termination for Cause as provided in
this Section 14.2.
(b)Definition of Cause. Unless otherwise defined in an Award Agreement, “Cause”
shall mean: (i) fraud, embezzlement, gross insubordination on the part of the
Participant or any act of moral turpitude or misconduct (which misconduct
adversely affects the business or reputation of the Company or any Subsidiary or
Affiliate) by the Participant; (ii) conviction of, or the entry of a plea of
nolo contendere by, the Participant for any felony; or (iii) a material breach
of, or the willful failure or refusal by the Participant to perform and
discharge, his duties, responsibilities or obligations under any Agreement with
the Company or a Subsidiary or Affiliate and any other agreement relating to the
Participant’s provision of Service to the Company or any Subsidiary or
Affiliate.
Any voluntary termination of Service or other engagement by the Participant in
anticipation of an involuntary termination of the Participant’s Service for
Cause shall be deemed to be a termination for “Cause.” Notwithstanding the
foregoing, in the event that a Participant is party to an employment, severance
or similar agreement with the Company or any of its affiliates and such
agreement contains a definition of “Cause,” the definition of “Cause” set forth
above shall be deemed replaced and superseded, with respect to such Participant,
by the definition of “Cause” used in such employment, severance or similar
agreement.
14.3    Accounting Restatement. If a Participant receives compensation pursuant
to an Award under the Plan based on financial statements that are subsequently
required to be restated in a way that would decrease the value of such
compensation, the Participant will, to the extent not otherwise prohibited by
law, upon the written request of the Company, forfeit and repay to the Company
the difference between what the Participant received and what the Participant
should have received based on the accounting restatement, in accordance with (i)
the Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time and (ii) any compensation recovery, “clawback” or
similar policy made applicable by law including the provisions of Section 945 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules,
regulations and requirements adopted thereunder by the Securities and Exchange
Commission and/or any national securities exchange on which the Company’s equity
securities may be listed (the “Policy”). By accepting an Award hereunder, the
Participant acknowledges and agrees that the Policy, whenever adopted, shall
apply to such Award, and all incentive-based compensation payable pursuant to
such Award shall be subject to forfeiture and repayment pursuant to the terms of
the Policy.
Article 13.
Duration, Amendment, Modification, Suspension, and Termination

15.1    Duration of the Plan. Unless sooner terminated as provided in Section
15.2, the Plan shall terminate on the tenth (10th) anniversary of the Effective
Date.





--------------------------------------------------------------------------------




15.2    Amendment, Modification, Suspension, and Termination of Plan. The
Committee may amend, alter, suspend, discontinue, or terminate (for purposes of
this Section 15.2, an “Action”) the Plan or any portion thereof or any Award (or
Award Agreement) thereunder at any time; provided that no such Action shall be
made, other than as permitted under Article 12 or 13, (i) without shareholder
approval (A) if such approval is necessary to comply with any tax (e.g. with
respect to Incentive Stock Options) or regulatory requirement applicable to the
Plan or (B) if such Action requires shareholder approval under applicable stock
exchange requirements, and (ii) without the written consent of the affected
Participant, if such Action would materially diminish the rights of any
Participant under any Award theretofore granted to such Participant under the
Plan; provided, however, that the Committee may amend the Plan, any Award or any
Award Agreement without such consent of the Participant in such manner as it
deems necessary to comply with applicable laws.
Article 14.
General Provisions

16.1    No Right to Service. The granting of an Award under the Plan shall
impose no obligation on the Company, any Subsidiary or any Affiliate to continue
the Service of a Participant and shall not lessen or affect any right that the
Company, any Subsidiary or any Affiliate may have to terminate the Service of
such Participant. No Participant or other Person shall have any claim to be
granted any Award.
16.2    Settlement of Awards; Fractional Shares. Each Award Agreement shall
establish the form in which the Award shall be settled. The Committee shall
determine whether cash, Awards, other securities or other property shall be
issued or paid in lieu of fractional Shares or whether such fractional Shares or
any rights thereto shall be rounded, forfeited or otherwise eliminated.
16.3    Tax Withholding. The Company shall have the power and the right to
deduct or withhold automatically from any amount deliverable under the Award or
otherwise, or require a Participant to remit to the Company, the minimum
statutory amount (or the maximum or other rate as determined by the Committee in
an Award Agreement or otherwise) to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Plan. With respect to required
withholding, Participants may elect (subject to the Company’s automatic
withholding right set out above), subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory (or the maximum or other rate as
determined by the Committee in an Award Agreement or otherwise) total tax that
could be imposed on the transaction.
16.4    No Guarantees Regarding Tax Treatment. Participants (or their
beneficiaries) shall be responsible for all taxes with respect to any Awards
under the Plan. The Committee and the Company make no guarantees to any Person
regarding the tax treatment of Awards or payments made under the Plan. Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any tax on any Person with respect to any Award under Section
409A of the Code or Section 457A of the Code or otherwise and none of the
Company, any of its Subsidiaries or Affiliates, or any of their employees or
representatives shall have any liability to a Participant with respect thereto.
16.5    Non-Transferability of Awards. Unless otherwise determined by the
Committee, an Award shall not be transferable or assignable by the Participant
except in the event of his death (subject to the applicable laws of descent and
distribution) and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate. No transfer shall be permitted for value or
consideration. An award exercisable after the death of a Participant may be
exercised by the legatees, personal representatives or distributees of the
Participant. Any permitted transfer of the Awards to heirs or legatees of the
Participant shall not be effective to bind the Company unless the Committee
shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions hereof.
16.6    Conditions and Restrictions on Shares. The Committee may impose such
other conditions or restrictions on any Shares received in connection with an
Award as it may deem advisable or desirable. These restrictions may include, but
shall not be limited to, a requirement that the Participant hold the Shares
received for a specified period of time or a requirement that a Participant
represent and warrant in writing that the Participant is acquiring the Shares
for investment and without any present intention to sell or distribute such
Shares. The certificates for Shares may include any legend which the Committee
deems appropriate to reflect any conditions and restrictions applicable to such
Shares.
16.7    Compliance with Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies, or any stock exchanges on
which the Shares are admitted to trading or listed, as may be required. The
Company shall have no obligation to issue or deliver evidence of title for
Shares issued under the Plan prior to:
(a)
Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and






--------------------------------------------------------------------------------




(b)
Completion of any registration or other qualification of the Shares under any
applicable national, state or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.

The restrictions contained in this Section 16.7 shall be in addition to any
conditions or restrictions that the Committee may impose pursuant to Section
16.6. The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
16.8    Awards to Non-U.S. Employees or Directors. To comply with the laws in
countries other than the United States in which the Company or any of its
Subsidiaries or Affiliates operates or has Employees or Directors, the
Committee, in its sole discretion, shall have the power and authority to:
(a)    Determine which Subsidiaries or Affiliates shall be covered by the Plan;
(b)    Determine which Eligible Persons outside the United States are eligible
to participate in the Plan;
(c)
Modify the terms and conditions of any Award granted to Eligible Persons outside
the United States to comply with applicable foreign laws;

(d)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals; and

(e)
Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 16.8 by the Committee shall be appendices of the Plan.

16.9    Rights as a Shareholder. Except as otherwise provided herein or in the
applicable Award Agreement, a Participant shall have none of the rights of a
shareholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.
16.10    Trading Policy and Other Restrictions. Transactions involving Awards
under the Plan shall be subject to the Company’s Code for Securities
Transactions and other restrictions, terms and conditions, to the extent
established by the Committee or by applicable law, including any other
applicable policies set by the Committee, from time to time
16.11    Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.
16.12    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company or any of its Subsidiaries
or Affiliates may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other Person. To the extent that any Person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts. The Plan is not
subject to the U.S. Employee Retirement Income Security Act of 1974, as amended
from time to time.
16.13    No Constraint on Corporate Action. Nothing in the Plan shall be
construed to (a) limit, impair, or otherwise affect the Company’s right or power
to make adjustments, reclassifications, reorganizations, or changes of its
capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets, or (b)
limit the right or power of the Company to take any action which such entity
deems to be necessary or appropriate.
16.14    Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, amalgamation, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.
16.15    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Ohio, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Any action to enforce any of the
provisions of the Plan or any Award Agreement shall be brought in a court in the
State of Ohio located in Summit County or, if subject matter jurisdiction
exists, in the Eastern Division





--------------------------------------------------------------------------------




of the U.S. District Court for the Northern District of Ohio. The Company and
any Participant consent to the jurisdiction of such courts and to the service of
process in any manner provided by applicable Ohio or federal law. Each party
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such suit, action, or proceeding brought in such
court and any claim that such suit, action, or proceeding brought in such court
has been brought in an inconvenient forum and agrees that service of process in
accordance with the foregoing sentences shall be deemed in every respect
effective and valid personal service of process upon such party.
PARTICIPANT ACKNOWLEDGES THAT, BY ACCEPTING AN AWARD AGREEMENT UNDER THE PLAN,
PARTICIPANT IS WAIVING ANY RIGHT THAT PARTICIPANT MAY HAVE TO A JURY TRIAL
RELATED TO THIS PLAN OR ANY AWARD AGREEMENT THEREUNDER.
16.16    Waiver of Certain Claims. By participating in the Plan, the Participant
waives all and any rights to compensation or damages in consequence of the
termination of his or her office or Service with the Company, any Subsidiary or
Affiliate for any reason whatsoever, whether lawfully or otherwise, insofar as
those rights arise or may arise from his or her ceasing to have rights under the
Plan as a result of such termination, or from the loss or diminution in value of
such rights or entitlements, including by reason of the operation of the terms
of the Plan, any determination by the Board or Committee pursuant to a
discretion contained in the Plan or any Award Agreement or the provisions of any
statute or law relating to taxation.
16.17    Data Protection. By participating in the Plan, the Participant consents
to the collection, processing, transmission and storage by the Company in any
form whatsoever, of any data of a professional or personal nature which is
necessary for the purposes of introducing and administering the Plan. The
Company may share such information with any Subsidiary or Affiliate, the trustee
of any employee benefit trust, its registrars, trustees, brokers, other third
party administrator or any Person who obtains control of the Company or acquires
the company, undertaking or part-undertaking which employs the Participant,
wherever situated.
16.18    Effective Date. The Plan shall be effective as of the date of adoption
by the Board, which date is set forth below (the “Effective Date”).
16.19    Shareholder Approval. The Plan will be submitted for approval by the
shareholders of the Company at an annual meeting or any special meeting of
shareholders of the Company within twelve (12) months of the Effective Date. Any
Awards granted under the Plan prior to such approval of shareholders shall be
effective as of the date of grant, but no such Award may be exercised or settled
and no restrictions relating to any Award may lapse prior to such shareholder
approval, and if shareholders fail to approve the Plan as specified hereunder,
the Plan and any Award shall be terminated and cancelled without consideration.


*    *    *


This Plan was duly adopted and approved by the Board of Directors of the Company
by resolution at a meeting held on the 25th day of April, 2018 (“Effective
Date”).
The Amended and Restated Plan was duly adopted and approved by the Board of
Directors and the shareholders of the Company effective June 12, 2020.





